Title: To George Washington from Samuel Huntington, 23 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 23. 1780
                  
                  I have the Pleasure to transmit your Excellency the enclosed
                     Copies of Despatches this Moment received from Governor Jefferson containing
                     the agreeable Intelligence of the Defeat of Colonel Ferguson with his Party
                     &c. &c. And have the Honor to be with the highest respect your
                     Excellency’s most obedient & most humble servant
                  
                     Sam Huntington
                  
                Enclosure
                                    
                     
                        
                        Sir,
                        Hillsborough 12th Octr 1780
                     
                     This instant I received the great and glorious news contained
                        in the inclosed letter from Brigadier General Davidson to General Sumner who
                        directly dispatched it me by express. We are now more than even with the
                        enemy—The moment the shoes &c. for the troops here arrive from
                        Taylors Ferry, I shall proceed with the whole to the Yadkin—Genl Smallwood
                        and Colo. Morgan are on their way to that post—The latter with the light
                        infantry was yesterday advanced 18 miles beyond Guilford court House—The
                        former with the cavalry lay last night thirteen miles on this side that
                        place—I desire your excellency will forthwith dispatch copies of all the
                        letters I now send you to the President of Congress. I am Sir your
                        Excellency’s Obedt Hble Servant
                     
                        Horatio Gates
                     
                     
                        
                           enclosure: William Davidson to Jethro Sumner, 10 Oct. 1780, not
                              transcribed
                        
                     
                  
                  
               